Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 1 of 26

EXHIBIT 21

UNREDACTED VERSION OF
DOCUMENT SOUGHT TO BE
SEALED
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 2 of 26
HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

--000--
FINJAN, Inc., a Delaware
corporation
Plaintiff,
vs. Case No. 3:17-cv-05659-WHA

JUNIPER NETWORKS, INC., a
Delaware corporation

Defendant.

 

HIGHLY CONFIDENTIAL, OUTSIDE ATTORNEYS EYES ONLY

30(b) (6) VIDEOTAPED DEPOSITION OF
JOHN GARLAND

Thursday, May 24, 2018

Reported by:
COREY W. ANDERSON
CSR No. 4096

Job No, 2923791

Pages 1 - 258

Page 1

 

Veritext Legal Solutions
866 299-5127

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 3 of 26

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

 

 

another whether the Finjan
VitalSecurity Appliance embodied
the invention that's described in
the '926 patent?")
THE WITNESS: I'm sorry, one more.
(Whereupon, the reporter read back
the record as follows:
"So you don't know one way or
another whether the Finjan
VitalSecurity Appliance embodied
the invention that's described in
the '926 patent?")
THE WITNESS: Yeah, I don't -- I'm not
positive. I mean, I don't know.
BY MS. CARSON:
QO. Do you know whether Finjan or any of its
licensees sold any commercial embodiment of the '926

patent from the date it issued until the date it

expired?
MS. KOBIALKA: Objection to form.
THE WITNESS: No, I don't.
BY MS. CARSON:
Q. Did you personally participate in any

discussions with Juniper prior to Finjan filing this

action?

15:

15;

15:

15:

15

15:

15:

15:

15:

15

15

Sr

nRSE:

15;

15:

ALLEY E

15;

15:

15

15:

15

15:

15:

15

15:

03

03

03

03

203

03

03

03

03

703

:03

03

04

04

04:

04

04

04

204

04

204

04

04

:04

04

:32

232

232

2:32

:48

249

249

249

249

:49

249

:49

:05

:06

07

:09

:11

716

:19

122

725

:26

244

:46

750

Page 192

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

iS

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 4 of 26

 

 

A. Yeah.

Q. Can you describe for me your
participation?

A, So I participated in a call in November of

2015 with Scott Coonan.

So I think I originally reached out to
Meredith McKenzie because there is -- Phil Hartstein
and Juhlie Mar-Spinola, Meredith in some way in the
professional world. And Meredith, I think I -- so I
remember I started in licensing around August of
2015, and I know, I assume in the negotiation that
had started sometime in 2014 with Ivan Chaperot and
included some meetings took place with Scott Coonan
and correspondence back and forth with Meredith and
Scott Coonan in 2014 and meeting in 2014, as well as
one in January of 2015. So then I kind of pick up
again in the fall. Ivan's no longer with the
company.

And in preparation for that call with
Scott in November, just kind of received the
download on Juniper in terms of its product offering
and the negotiation history, as well as, you know,
potential patents it's utilizing.

So eventually arrange a call with Scott,

and it's late November, it's near a day or two

5h

15:

15:

15:

15:

SEE

Sk:

15:

JRS5:

15:

15:

15:

15:

15:

15:

15:

15:

nSy:

15:

15:

15:

15:

15:

non

aR

04

04

04

04

05:

05

05

05

Ob

05

05

05

05

05

05

05

06:

06

06:

06:

06

06

06

06

06:

251

753

oI)

259

O1

:13

:15

719

23

:27

230

739

244

246

750

aoe

00

:03

04

06

:11

:16

:24

126

28

Page 193

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 5 of 26

 

 

before Thanksgiving, is kind of my recollection. I
recall him being a half hour late to the call. He
asked me to postpone it 30 minutes.

We had the call. It was an awkward call,
not on my part, on his part. It was clear that --
it's clear to me and it's later documented in an
email I sent to Meredith that Scott had an apparent
bias on the call, just in terms of some of the
phrase and I would say treatment I was receiving.

I was very clear with him that if Finjan
had, you know, had legitimate, had done good work
and had a legitimate claim of infringement on at
least six patents, the three that we had claim
charted against the SRX series gateway product as
well as the Sky Advanced Threat Protection, ATP
product, and that we were willing to -- I was
trying -- the purpose of the call was to arrange a
meeting since we were both in the Valley, just a
meeting where we could go through in a conference
room and present our findings, we were open to, you
know, Juniper's feedback, push-back, whatever, see
if the parties could just reach a conclusion. It's
not an atypical approach that I have taken with
other companies in the security industry.

Scott was against it. He was vehemently

15:

15

aa5t:

15:

15:

15

15:

15;

15:

15:

15:

15

15:

15:

15

ny:

15:

15:

ely SEs

naST;

15:

15:

15:

15:

15:

06

:06

06

06

06

:07:

O7:

O7:

07

07

07

107:

07

07

:07

07

07

07

07

07

O7:

08

08:

08

08

:32

736

:39

243

751

02

04

07

211

:14

:19

25

:28

:33

236

:41

244

747

249

251

57

:00

05

:10

:15

Page 194

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 6 of 26

 

 

against it, that there was no way he was going to
sign an NDA, and requested, you know, why don't I
just send him the claim charts that I had alluded to
and the patents I had alluded to which is the '968,
'454 and '154.

And I said well, I'm kind of reluctant to
do it because either -- I don't think it's the kind
of thing that you just email somebody, I think it's
better to just have a conversation over it, we'd
like to present it and present it in a room where we
can have a dialogue and answer any of your
questions.

And so I just said just for the sake, just
humor me if I send you the claim chart or one claim
chart and I said I'd have to review it with Juhlie
because it wasn't our standard practice, what you
would do with it.

And in the call he had early in the call
had indicated that there was this, I'll use his
words, quote "incredibly unified defense group" that
was working against Finjan and was doing everything
in its power to bleed Finjan dry, and that if I sent
him the claim chart, he would share it.

And I just said I don't think it's

appropriate. This is a matter that's between, you

15:

15:

15

15:

15:

a5:

15:

15:

15:

15:

15:

RSE:

15:

15:

ar

15;

15

15:

aS) :

15:

15:

aor:

15

15:

08

08

:08

08

08

08

08

08

08

08

08

08

08

09:

09

09

:09

09:

09

09

09:

09

:09

09

:18

:20

2:26

:30

:33

236

738

244

:46

:48

251

2593)

258

00

:03

:07

:10

11

:13

:17

22

:26

2:32

:39

15:09:41

Page 195

 

Verilext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 7 of 26

 

 

know, Finjan and Juniper. And you know, we just had
a difference of opinion in terms of how to proceed.

And I said, oh, I'11 think about it
internally, we'll get back to him.

And so I mean, that's just kind of a
summary of the call. It was probably on the order
of a half hour, maybe, 45 minutes, possibly an hour
in duration.

Q. Did you ever speak to him again after
that?

A. No. I have reached out to Meredith
because I told her that I would be willing to work
with Scott, but that the call I thought was strange,
somebody who has been in this industry for a long
time. And so she told me to work through Scott.

And what ended up happening was Juhlie
like was unfamiliar with Meredith and just meet with
Meredith and have coffee with her and just see
whether, you know, we would have more of a meet and
greet and just try to get a -- see if there is a
common approach to having a meaningful exchange of
information, meaning the claim charts.

And they had trouble scheduling it. They
were back and forth on it on the correspondence. I

think it's all been produced.

15;

15:

15:

15:

15

15

15:

15:

15

15

15;

15

15:

15

15:

15

15:

SF

15

15

15:

15

15:

15:

15:11:

09:

09

09

09

:10

:10

10:

10

:10

:10

10:

:10

10

:10

10

:10

10

10

:10

:10

10

:11:

11:

11;

43

:52

:57

:59

204

:06

09

:13

:17

:18

21

:24

:27

:34

:35

:43

146

251

:53

256

758

Q2

05

08

10

Page 196

 

Verilext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 8 of 26

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

 

 

Q. So all of that correspondence with
Meredith was done via email?
MS. KOBIALKA: Objection to form.
THE WITNESS: It could be a call between
Juhlie and Meredith as well and they may have seen
each other at a conference.

BY MS. CARSON:

Q. Did you have any called with Meredith?
A. No.
Q. So in terms of telephone calls, you only

had a call with Scott once in the November 2015 time
frame, after that there were no phone calls that you
had with anyone at Juniper?

A. Correct.

Q. Did you ever meet with anyone in person
from Juniper?

A. No, I didn't. I mean, the purpose of the
call in November was to try to arrange -- similar to
what we do, arrange with other companies in the
industry, just arrange a serious -- you know,
initial meeting and then from there set up followup
Meetings or calls.

Q. Okay. All right. So thanks for that kind
of little summary. I want to kind of unpack a few

things now.

15:

15

15

15:

15

15

15

15:

15

15:

15

15:

15:

15:

15

15:

pln Se:

15

15:

15

15:

15:

15:

eee

15

11

:11

a

11:

:11

:11

:11

11:

sil:

11:

211:

11:

11:

11:

:11

11:

11:

:11

11

:12:

12:

12:

12

12:

:12

:13

:14

17

18

:20

:23

124

25

26

26

28

34

38

40

246

49

50

752

758

00

O1

04

:04

06

:09

Page 197

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 9 of 26

 

 

Q. And you don't know whether it was in
person or over the phone?

A. Correct.

Q. Okay. And then you see a little bit below
it says "Finjan provided further notice of Finjan's
patents and Juniper's infringements of those patents
during a November 2015 phone call between John
Garland of Finjan and Mr. Coonan of Juniper. During
this call Mr. Garland stated that Finjan had at
least six patents that Finjan believed Juniper
infringed and had claim charts directed to Juniper's

security products, including the SRX gateways and

Sky ATP --"
A. Uh-huh.
Q. "-~ and can share them with Juniper so

long as Juniper treated the charts as confidential."
Do you see that?
A. Yes.
Q. During your phone call did you identify

any of those six patent numbers?

A. So I -- I'm fairly certain I shared the
'494 and the 1 -- '154, and he had the '968, and all
of those were in -- converted to the new format.

And there is one other patent that's not

listed here that's also claim charted that makes up

15:

15

15

15

15

15

15

15

15

15

15

15

15

15

15:

15

15

15

15

15

15

15

15:

15

44

744

244

:44

144

144

244

744

744

:44

2:44

245:

245:

:45

45:

245

245

245:

245:

245

245

245

45;

2:45

:19

:20

7:26

232

:34

139

242

745

149

252

256

00

05

:07

07

:09

:12

13

18

:19

730

:40

48

254

15:46:00

Page 211

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 10 of 26

 

 

the sixth patent, I want to say '086 or something,
but I'm doing that from memory, so it's soft.

Q. So it's your testimony that you're fairly
certain that you shared the specific patent numbers
of the '494, '154, '968 and --

A. '968 he already had. But the reason I
recall it is -- is, you know, it was the strange
call where I was really trying to convince Scott on
behalf of Juniper that we were legit. Like we had
engineers, we had done analysis, and it was worth --
it was worth his time and effort.

It was a serious, you know, a serious
outreach to Juniper to engage and similar to that we
were engaging with others in the industry to have
this exchange of information.

And we were open to his feedback or
comments or non-infringement arguments or whatever
he wanted to present. But we wanted to at least get
an opportunity to present the case.

And so, you know, this is stealing. If
I -- you know, so -- so there is an unwillingness to
do it under an NDA. So I'm trying to probe around
to try and figure out how else can we do it, how can
we get this where rather than giving us this

attitude of disdain and unworthiness what we can

15

15

15:

15

15

15

nn ST,

15

15

15

15

15

15:

15

15

nnSy:

15

15

15

15

15

15

15

15

15;

:46:

746

46

246

:46

246

46

246

:46

746

:46

:46

47

247:

247:

47

:47

:47

247

247

:47

247

247

247;

47

03

:11

:18

721

224

230

233

:38

142

147

moi

257

:00

06

09

209

:12

:14

:17

:19

:22

124

:28

31

236

Page 212

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 11 of 26

 

 

kind of get over this hurdle and convince you that,
you know, we have a legitimate claim of infringement
and we just want to present it and see if we can
reach an amicable resolution.

And so by sharing a little bit more
information, not sharing all six, but giving him an
idea of the patents we had and the products that
were infringing, you know, the hope was that I could
turn him to say like yeah, okay, I'll -- I'll
take -- we'll take the meeting.

But you know, it gets awkward when he
said, you know, "We are never going to sign an NDA,
we have an extremely complex trade secret process,"
Because I was saying "Well, how does your process
work? If I mail you the -- a claim chart, what
happens to it?"

He's like "Well, it's trade secret and
it's -- you know, it's this expansive process that I
can't reveal."

And I was just saying "Well, what happens
with the information? Does it -- like you call me
in a year from now or six weeks from now? Like I'm
trying to get a sense of -- of timeframe."

And you know, his answer is -- because we

were debating this, seriously debating whether we

15

15:

15

15:

15

15

15:

15

15

15

15

15

15:

15

15

15

15

15

15

15

15

15:

15

15

47:

47

247

47

:47

247:

47

247:

:48;

:48

248:

748

48

:48

:48

:48

:48

:48

:48

:48

:48

48

748

:48

40

743

246

:48

:51

53

756

58

02

:06

08

:12

:16

:20

:23

226

:26

2:29

232

234

:36

:39

:41

245

15:48:48

Page 213

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

iS

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 12 of 26

 

 

would send one additional one which I thought was in
a better format and a more compelling claim chart
format.

And you know, it kind of ends when -- or
at least, you know, when he says he is -- he would
wouldn't honor it in terms of its confidentiality
and he would share it, he would absolutely share it
with Finjan's defendants.

And so...

Q. Why did Finjan care if it got shared with
other defendants?

MS. KOBIALKA: Objection to form.

THE WITNESS: So how would Juniper feel if
I published the infringement on the Website? So lI
think -- I think there is a -- a civil way to handle
this kind of issue. Right? And I think I have
handled it for 25 years in a fashion where it can be
done and it can be done with and without NDA, to be
honest.

But I think that's why you would ask the
question like what if I give you the information,
what are you going to do with it.

And it's not an answer that I have
typically heard or have heard in the past, which is

I have certain suppliers and I may want to share it

15

15

15

5k:

15:

15

15

15

15:

15

15

15

15

15

15

15

15

15

15

15

15

15

Sn:

15

15

:48

:48

748

48

49

249:

249:

:49

49

249

:49

:49

:49

749

749

:49

249

:49

:49

:49

:49

249

49

:49

:49

251

or

256

:58

702

05

07

:10

212

215

:17

:19

22

:24

:27

132

235

:38

:41

246

:48

750

252

254

A)

Page 214

 

Verilext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 13 of 26

 

 

with my suppliers. This was an overt "No, I'm going
to share it, publish it, I'd like to put Finjan on
television." It's just a disrespectful answer. And
as I said, it had a bias.

So I went back to Meredith saying I didn't
love the call, but I'm not giving up. You know,
it's the same kind of thing, I forget when the email
got written. We have a legitimate case, we are
transparent, we'll show you how the patents are
reading on your products and services.

And if you want me to still deal with
Scott, like it wasn't a great start, definitely got
off on the left foot. But if you want me to deal
with Scott, I'm happy to deal with Scott. And like
I said, she said "Yeah, you should deal with Scott."

At that point Juhlie made a decision and
said "Let me have coffee or lunch or something with
Meredith, let me see if we can get this kind of
animosity or tension out of the room or discussion."

Q. When you had your call with Mr. Coonan,
did you tell him about any specific infringement
claims related to the '494 for specific products?

MS. KOBIALKA: Objection, form.

THE WITNESS: I know for sure going into

the call that I knew it, what the three patents were

IE

15

15

15

15

15

15:

15

15:

15

15

15

15

15

15

15:

15

15

15

maST:

15;

15) 5

15

15

15:

50

:50

250:

:50

250

:50

50

:50

50

250

:50

:50

750

750

:50

50

:50

:50

250

50

Sm i;

51:

:51

251

51:

:00

:04

09

:13

Ales)

:17

:23

725

229

232

234

:36

:38

241

243

:46

:48

:50

| KS

:56

02

08

712

:38

39

Page 215

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 14 of 26

 

 

mapped to. And, you know, the '968 is somewhat a
nonstarter because the parties kind of disputing
over it.

But I believe I gave him a product for
each, the '154 and the '494.

BY MS. CARSON:

Q. Did you describe Finjan's infringement
theory for either of those patents other than the
'968 which Juhlie had already had a claim chart for?

MS. KOBIALKA: Objection to form.

THE WITNESS: No. I mean, again, I mean,
I was, you know, my preference was to actually meet,
our preference, Finjan's preference was to meet with
Juniper like we met with other companies and go
through this and not just go three the three
patents, but to go through all six. And we were
just trying to schedule and agree on a mutual
process of how we can exchange this information.

But as I said, you know, the reason to
share the information was to try to get some
credibility, seemed like we lacked credibility, and
maybe Scott was unimpressed with the first two
meetings, I'm not sure, I don't know what his
perspective was.

But I was trying to, as I said, provide

15

15

15

15

15

15

15

15:

15:

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

ORIN:

alyG

oily

:51:

:51:

:52

:52:

252

252

52

52

:52

252

:52

252

:52

252

:52

252

252

752

; Sy

:52

2:52

252

ore

43

53

57

57

:00

05

:06

:08

710

714

215

:18

2:22

125

127

:29

:32

134

:37

:39

:40

244

247

248

50

Page 216

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 15 of 26

 

 

legitimacy and come up with a format that would work
for both companies to allow this exchange.

And so for sure I can recall, you know,
sharing some information as a way, meaning patents
and specific products, as a way of convincing him
that we had legit analysis and we were willing to
share it.

BY MS. CARSON:

Q. Can you describe for me everything you
remember specifically about disclosing the '494
patent during your phonecall with Mr. Coonan?

MS. KOBIALKA: Objection to form.

THE WITNESS: So it would be the '494 and
it relates to the SRX gateways or Sky ATP, I don't
recall which it is, have to look at the claim chart,
and then the vice versa for the '154. The one was
mapped to SRX and one was mapped to the ATP.

BY MS. CARSON:

Q. Can you recall anything else that you
specifically told Mr. Coonan during your phone call
about the '494 or '154 patents?

MS. KOBIALKA: Objection, form.

THE WITNESS: No. As I stated, I knew
that I had those three ready to go, I knew I had

three more that were going to be converted to the

15:

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

52

:52

: Sr! g

oI) 3

; Sel

; Se

aoe

oe

253

: 8)

a5e

SE

253

753

:53

753

Ho

:53

oro

oe

254

254

254

:54

254

252

256

00

04

07

:10

:12

:14

:15

:17

:21

124

:28

2:29

:33

238

243

:48

254

:56

700

:03

:09

:10

713

Page 217

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 16 of 26

 

 

new format that we had high confidence on
infringement.

And the whole plan was to get a meeting
scheduled where we could present it we were just
debating about who should be present, whether
Juniper engineers would be present, whether -- well,
had questions, he had questions whether Finjan even
had engineers, which of course we did, and his
comment was well, I'd like to meet the inventor, can
you bring the inventor to the meeting.

And I said no, I'm not bringing the
inventor to the meeting. I did licensing for AT&T
for a lot of patents where really smart people are
the inventor, and we used the same thing, we used
knowledgeable engineers in the industry to explain
the patent or to help us in the analysis of these
patents and answer questions at these meetings, and
there is no reason for the inventor, which in this
case is in Israel, to fly across for this meeting.

So I mean, you know, as I said, it was
kind of a -- a strange call in some respects. Not
on my part, I don't think.

But yeah, as I stated in the emails
followup there is certainly a bias or prejudice or

something that existed and I don't know what it's

15:

15

15

15

15

15

15:

15

15

15

15

15

15:

15

15

nor:

15

15

15

Sy:

15

i55

15

15

il Bk:

54

254

154

:54

754

754

54

254

754

254

254

254

54

254

:54

55

SIDI:

255

:55

55

255

515

515

S15

55

215

:18

720

1:22

224

226

233

7)

:39

243

:45

247

252

515

257

:02

05

:09

:1L

:15

:17

2:24

ron

:30

233

Page 218

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 17 of 26

 

 

from,

BY MS. CARSON:

Q. Did Mr. Coonan ask you for any additional
information about the patents that you supposedly
identified in this phone call?

MS. KOBIALKA: Objection to form.

THE WITNESS: Suppose it's a nice word, I
won't take offense to that.

I think I asked if there was anything
additional he wanted to add. I already told him I
would think about whether we would mail the claim
chart, definitely he was off-putting when he was
planning to share it with others. He had nothing
additional to add.

I had asked him if we could get a business
person involved that he had litigation in his title,
and he seemed to come at it with offense, a
litigator's attitude. Not all, some.

Yeah. So just kind of it ended. I
remember it ended sort of abruptly. It was...

BY MS. CARSON:

Q. Did you ever send Mr. Coonan or anyone at
Juniper the claim charts that Finjan had prepared
for the '494 or '154 patents?

A. We didn't send them any. We were

Ine

15

15

15

15

15

15

15

15

15

15

15

15

15:

15

15

15

15

15

15

pls See

15

15

15

15

55

sf ID)

255

5 5

255

OID

: SS

255

; bIGk

256

2:56:

256

256

56

:56

:56

:56

756

756

:56

56

:56

:56

Sy) ©

aeolian

234

: Sr)

741

144

249

51

258

259

03

205

08

:10

:14

222

2:26

:28

:30

234

:47

:49

| OS

| ORS

aS)

00

03

Page 219

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 18 of 26

 

 

confident that based on the meetings and his own
prior art analysis on the Finjan portfolio and

his -- his own admitted knowledge of our litigations
and the fact that he was talking to our defendants
that he knew our patents and the patents that we
were litigating under and most likely the patents he
was infringing on beyond the three that we had
identified.

And then, you know, and I think there is
some difficulty of whether we were dealing with
Juniper or multiple parties, like we were still
trying to figure that out based on some of his
comments.

But I think in our mind we felt that he
knew enough about our patent portfolio, our

litigations at the time that were active that, you

know, I don't -- I don't -- we would have sent it if
we thought we needed it. I think we thought we were
fine, that he knew what -- he knew what we had, and

we think, we are guessing, but we are thinking he
knew he had a problem and he needed a license.
I just don't think he likes our business
model or something about Finjan.
Q. Did Finjan ever send Juniper a claim chart

for any of the patents-in-suit prior to the

15:

15

15

15

15

15

15

15

15

15

15

15

15

15

RSE

15

15

15

15

15

15

15

15

15

15:58:

57

; Oma:

257

: Ow

; Swi

:57

257

ow

:57

ON

:57

757

cows

:57

57

157

Ow)

MOO

258:

258:

258;

:58

:58

:58

205

10

:13

:18

20

1:22

:25

:28

:29

241

243

245

248

249

251

oe

ow

00

03

08

10

:15

:17

:20

26

Page 220

 

Veritext Legal Solutions
866 299-5127

 
10

12

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 19 of 26

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

 

 

litigation being filed?

answer to

Q.

MS. KOBIALKA: Objection, form.

THE WITNESS: No. I think you know the
that.

BY MS. CARSON:

Did you ever send Mr. Coonan an email or

letter confirming what you had spoken about on the

November

A.

it's pret

call.

Q.

2015 phone call?
No. I tend to follow-up with Meredith,

ty clear, and it definitely refers to that

I mean, you didn't identity the '494 or

'154 patents in that followup correspondence, did

you?
A. Correct.
Q. Do you have any notes from your phone call
with Mr. Coonan?
THE WITNESS: I need help on this one. I
have --
MS. KOBIALKA: Is it a privilege issue?
THE WITNESS: Yes.
MS. KOBIALKA: Okay. So can I help you
through this? Or -- otherwise he is not going to
answer the question -- which is she is only asking a

yes-or-no question, so either you can answer yes or

15:

15

15

15

15

15

15

15

15

15

15

15

15

15

15

15

tS

15

15

15

15

15

15

15

58

758

:58

:58

:58

:58

758

:58

:58

a5

aS

759

HIE:

759

oro

:59

259

JENS

; 5

159

759

259

; SSE

a

230

:33

236

:37

745

245

749

754

ow

201

703

:04

07

709

:10

:11

:12

:31

134

236

:37

238

40

244

15:59:46

Page 221

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 20 of 26

 

 

no or you don't know.

I'm not trying to direct his answer, but
I'm trying to work through the privilege. If you
are going to object, Counsel, I'll just stop and
I'll just make an instruction.

MS. CARSON: So I'm just trying to think
through the issue because if he took like
contemporaneous notes with a phone call he had with
Juniper, I'm not sure how that would fall within the
scope of privilege.

MS. KOBIALKA: If his question's for
counsel, absolutely. I think absolutely if you
would take notes for purposes of getting legal
advice, I do think that those notes --

MS. CARSON: Hmm.

MS. KOBIALKA: -- would be privileged,
especially like if these are the issues I need to
talk about with counsel.

MS. CARSON: Okay. Well, we'll just start
with a yes or no, do they exist.

MS. KOBIALKA: She is just asking whether
or not they exist. You can answer that yes or no if
you know one way or the other, you don't know, and
then we'll take from it there. I don't want you to

expound on it, is -- because I think that does get

IE

15

15

15

15

16:

16:

16

16:

16:

16

16:

16:

16:

16;

16

16:

16:

16

16:

16

16:

16:

16:

16:

59;

:59

759

759

759

00:

00:

:00

00

00:

:00

00

00

00

00:

:00

00

00:

:00

00

:00

00

00

00

00

49

250

252

or

:57

02

03

OD)

:08

il

:13

714

:17

:19

24

:24

725

27

229

:30

232

233

:35

238

:40

Page 222

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 21 of 26

 

 

into privilege issues.

THE WITNESS: I documented the summary of
that call --

MS. KOBIALKA: Well, okay, so now, I want
you to very careful because it starts to get into
privilege issues.

So you can answer the question yes or no
or if you don't know, one way or the other. But I
don't want to get --

THE WITNESS: I'm not going to get into
substance, but just --

MS. KOBIALKA: She is only asking does it
exist. Otherwise I'm going to instruct you not to
answer.

THE WITNESS: Yes, it exists.

MS. KOBIALKA: Okay.

BY MS. CARSON:

Q. Did you review it before your deposition
today?

MS. KOBIALKA: Objection to form.

THE WITNESS: Uh-huh.

BY MS. CARSON:

Q. Did it refresh your recollection as to
what occurred on the call?

MS. KOBIALKA: Objection to form.

16:

16:

16:

16:

16:

16:

16:

16:

16

16:

16:

16:

16:

16:

16:

16:

16:

16:

16:

16:

16:

16:

16:

16:

16:

00

QQ:

00

00

00

Ol:

Ol:

Ol

701

Ol:

Ol:

O1:

Ol:

Ol:

o1

Ol:

Ol:

Ol:

Ol

ol

Ol:

Ol:

01;

O1:

Ol:

243

52

aS

:54

756

00

00

:03

206

08

09

10

11

14

:17

18

18

18

:20

726

29

30

30

31

33

Page 223

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 22 of 26

 

 

THE WITNESS: That call's pretty bright.
That call's pretty bright, unique.

BY MS. CARSON:

Q. So that wasn't an answer to the question.

Did reviewing your notes from the call
refresh your recollection as to what occurred on the
call?

MS. KOBIALKA: Objection to form.

THE WITNESS: Yes. Given it's November of
2015, yes.

MS. CARSON: Okay. So Counsel, we would
request that that be produced given that it
refreshed the recollection of the Rule 30(b) (6)
witness.

MS. KOBIALKA: He just said his memory was
very bright from the call. He didn't say --

MS. CARSON: But he also said yes, it did
refresh his recollection. We can take it up
after -- after the deposition.

Q. Are you aware of any evidence that Juniper
had notice of the '780 patent prior to Finjan filing
this lawsuit?

MS. KOBIALKA: Objection to form.

THE WITNESS: I need the question again,

sorry.

16;

16

16

16:

16:

16

16

16:

16;

16:

16:

16;

16:

16

16:

16:

16:

16

16

16:

16:

16:

16:

16:

O01

:01

:O01

O1

Ol:

201

701:

Ol:

01

O1

O1:

Ol:

O1

:02:

02:

02

02

:02

:02

02

02

02

03:

03

:37

239

241

241

43

245

48

48

752

254

56

57

:58

O1

02

:04

:06

:08

:10

:52

254

259

00

:06

16:03:07

Page 224

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 23 of 26

 

 

Q. Did you have any involvement in
negotiating the Intel license?

A. No.

MS. CARSON: I think we can take a quick
break, I'm almost done, I just need to look through
my notes and make sure I haven't missed anything.

MS. KOBIALKA: Okay.

THE VIDEOGRAPHER: Going off record at
4:55 P.M.

(Whereupon, a recess was taken

commencing at 4:55 P.M. and
concluding at 5:01 P.M.)

THE VIDEOGRAPHER: On record at 5:01 P.M.

BY MS. CARSON:

QO. I just want to return for a moment to the
conversation that you had with Mr. Coonan in
October -- or in November of 2015, and you said that
you looked at some notes from that call prior to
your deposition.

Correct?

A. Yeah. So I mean, we looked at a lot of
documents that were prepared, and so the negotiation
history is kind of well documented in the
interrogatories.

The call stands on its own. I mean, the

16:

16

16

16

16

16

16

16

16

16

16

16

17:

17:

al 3

17:

17:

17:

17

17:

17:

17:

17:

17:

17:

54

:54

254

254

:54

254

:54

254

:54

254

254

254

00

00

00

00

00

00

:00:

00

00

O1:

Ol:

OL

O1

:18

:19

:20

:35

:37

:40

242

144

245

746

746

246

:34

239

:39

142

244

750

56

258

259

07

13

:16

:17

Page 252

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 24 of 26

 

 

call is a bright call that's a unique call between
two individuals with a dozen or plus years of

experience in this industry. That was the point I
was making when I was saying it was a bright call.

Q. Okay.

A, It's not -- it's nothing specific outside
of the documents that were prepared for me to review
from the deposition that was reviewed.

Q. Well, earlier you testified that you
looked at your notes from that call.

Correct? That was your testimony?

MS. KOBIALKA: Objection, form.

THE WITNESS: Yeah, you have to go back to
the testimony, because it's like -- it's like a
lively exchange and I was saying it's a bright call.

BY MS. CARSON:

Q. Okay. Well, I'll just ask my questions
just to get them on the record. Do you know if your
notes from that call specifically reference any
patent numbers?

MS. KOBIALKA: So to the extent that those
are privileged or attorney-client communications,
work product, I'm going to instruct you not to
answer.

THE WITNESS: Okay. It's -- it's -- it's

17:

17:

17:

17

17:

17:

17

17:

L7:

17:

17:

17:

17:

17:

17:

17:

17:

17:

17:

17:

17

17:

aif:

17:

17:

Ol

Ol

Ol:

:01

Ol:

Ol:

:O1:

O1

OL

Ol

O1:

02:

02:

02

QO2:

02:

02

02

02

02

:02

02

02

02

02

:19

224

33

oD

37

38

45

748

:51

:52

57

00

00

:01

03

09

:10

:11

:16

:20

2:22

224

:30

132

236

Page 253

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 25 of 26

 

 

of attorney-client communication or work product,
I'm going to instruct you not to answer.

THE WITNESS: Yeah, I'll have to follow
legal advice.

BY MS. CARSON:

Q. You are going to follow your attorney's
instruction not to answer that question?

A, Yes.

MS. CARSON: Okay. So subject to
resolving some of these privilege issues, I'm
finished for today.
MS. KOBIALKA: So I just have a couple
questions.
EXAMINATION
BY MS. KOBIALKA:

Q. Did you remember the details of your call
with Mr. Coonan in November 2015 without looking at
documents?

A. Yeah. This is a pretty unique call. I

mean, I have testified to this.

Q. Okay. So --
A. Yeah. I mean, it's -- it's, you know, I
have been doing this for 25 years. It's a unique

call. It stands out.

Q. So you remembered the details of that

17:

17:

17

17:

17

17:

17

17:

17:

17

17:

aaa:

17:

17

17:

17

17:

17:

17

17:

17;

17:

17:

17:

17:

04

04:

:04

04

:04

04

:04

04

04

:04

04

04

04

204

04

:04

04

04

:04

04

04

04

05

05:

05:

:06

07

:14

:15

:16

216

:18

:20

122

:24

:27

:28

230

:30

:30

:30

233

139

242

:44

257

:59

201

04

06

Page 255

 

Veritext Legal Solutions
866 299-5127

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS EYES ONLY

Case 3:17-cv-05659-WHA Document 500-8 Filed 05/30/19 Page 26 of 26

 

 

call.
Is that right?
A. Yeah.
Q. And did you need to review your notes to

prepare for your deposition today to testify about

the call?
A. No.
QO. Earlier you were referring to there was a

federal circuit decision, and I think you said it

was in connection with Symantec. Did you mean Blue
Code?

A. I'm sorry, I mean Blue Code. Yeah. T
meant Blue Code. Symantec acquires Blue Code when

the cases are outstanding.

MS. KOBIALKA: I don't have any further

questions.

MS. CARSON: I have an additional

question.
FURTHER EXAMINATION
BY MS. CARSON:
Q. Did you discuss the substance of your

testimony with your attorney on any breaks today?
A. No.
MS. CARSON: Okay.

MS. KOBIALKA: So we have agreed to mark

17:

17:

17

17:

17:

17:

17:

17:

17:

17:

17:

17:

17:

17:

17

17:

17:

17

17

17:

17

17

17:

17:

Orsi:

05

2015

05

05

05:

05

05

05

05

05

05

05

05

: OS):

05

05

:05:

:05

05

:05

205

05

06:

08

209

:10

:11

:14

16

:20

728

:32

re

:38

139

745

249

51

252

252

53

754

754

55

256

258

03

17:06:04

Page 256

 

Veritext Legal Solutions
866 299-5127

 
